  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                  )
                                          )        CRIMINAL ACTION NO.
        v.                                )          2:18cr331-MHT
                                          )               (WO)
CORNELIUS DEON SCOTT                      )

                              OPINION AND ORDER

    This          case   is   before      the     court      on    an    unopposed

motion       to     continue       orally     made      on    the       record    by

defendant         Cornelius        Deon   Scott    on     October        16,    2018.

For the reasons set forth below, the court finds that

jury selection and trial, now set for November 5, 2018,

should be continued pursuant to 18 U.S.C. § 3161(h)(7).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is       limited     by    the   requirements            of    the    Speedy

Trial Act, 18 U.S.C. § 3161.                  The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared  before   a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).       The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”       §     3161(h)(7)(A).          In   granting    such      a

continuance,       the   court   may   consider,         among     other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,”   § 3161(h)(7)(B)(i),        or    “would   deny       counsel

for the defendant or the attorney for the Government

the     reasonable       time    necessary         for      effective

preparation, taking into account the exercise of due

diligence.”       § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Scott in a speedy trial.

Scott will receive a mental-competency evaluation by

                                 2
the BOP, which will require additional time.                    The court

will, in turn, require further time to consider the

parties’ responses to the evaluation and determine how

to proceed.        A November 5 trial date will not provide

sufficient time for all of this to occur.

    In    light     of      Scott’s    BOP    evaluation,       the   court

concludes    that       a   continuance      is   warranted     to    enable

Scott to prepare effectively for trial.

                                      ***

    Accordingly, it is ORDERED as follows:

    (1) Defendant Cornelius Deon Scott’s oral motion to

continue (doc. no. 26) is granted.

    (2)     The    jury     selection       and   trial   for   defendant

Scott,    now     set    for   November      5,   2018,   are   continued

generallly.

    DONE, this the 26th day of October, 2018.

                                         /s/ Myron H. Thompson____
                                      UNITED STATES DISTRICT JUDGE




                                       3
